department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date uilc cc intl br3 postf-167118-01 internal_revenue_service national_office field_service_advice memorandum for area_counsel heavy manufacturing and transportation edison from assistant to the branch chief cc intl br3 subject election under sec_962 and the alternative_minimum_tax this chief_counsel_advice responds to your request for advice by e-mail dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayers year one year two year three amount a amount b amount c amount d amount e amount f amount g amount h amount i amount j amount k amount l postf-167118-01 issue sec_1 if a taxpayer makes a sec_962 election for the taxable_year is alternative_minimum_tax amt liability with respect to amounts included in income under sec_951 determined by combining the taxpayer’s regular_tax attributable to that income with the taxpayer’s regular_tax on its other income and comparing the result against the combined tentative_minimum_tax tmt on such amounts is amt paid pursuant to sec_962 and sec_55 with respect to amounts included in income under sec_951 allowed as a credit in subsequent years may taxpayers revoke their sec_962 elections if the method of computing the tax due under sec_962 pursuant to issue one makes the election disadvantageous to them conclusion sec_1 no when a taxpayer makes a sec_962 election for a taxable_year the determination of whether there is amt liability with respect to amounts included in income under sec_951 is made by comparing the taxpayer’s regular_tax attributable to amounts included in income under sec_951 with its tmt attributable to such amounts yes subject_to applicable limitations amt paid pursuant to sec_962 and sec_55 with respect to amounts included in income under sec_951 is creditable under sec_53 in subsequent years uncertain under sec_1_962-2 a sec_962 election may not be revoked unless a material and substantial change_in_circumstances has occur red which could not have been anticipated when the election was made we do not have sufficient facts to determine whether taxpayers would satisfy that regulatory test since they have not applied for approval to revoke their sec_962 elections for years one two and three facts taxpayers are united_states_shareholders within the meaning of sec_951 of the code in numerous controlled_foreign_corporations cfcs on their joint income_tax returns form sec_1040 for years one two and three taxpayers timely elected under sec_962 and sec_1_962-1 and sec_1_962-2 to have income includible in their gross_income under sec_951 taxed at corporate_income_tax rates under sec_11 and sec_55 as if those amounts had been received by a postf-167118-01 corporation rather than at individual income_tax rates under sec_1 and the election taxpayers attached to their form sec_1040 for years one two and three forms and forms alternative_minimum_tax - corporations taxpayers attached the following statement to the forms this form_1120 is included as a schedule and is not a stand-alone return it is included to compute tax under sec_962 for these taxpayers the attached forms showed combined inclusions of income under sec_951 with respect to taxpayers’ investments in the cfcs and sec_78 gross up amounts to reflect the deemed-paid credits allowed to taxpayers under the election sec_962 income in the following amounts year one amount a year two amount b year three amount c sec_962 income as a result of making the election taxpayers did not include the income that would have otherwise been includible in their income under sec_951 on their form sec_1040 for years one two and three the attached forms also showed on schedules j tax due for years one two and three which combined the regular corporate_income_tax plus corporate amt from forms most of the regular corporate_income_tax was offset by the allowable foreign tax_credits the following table sets forth the tmt regular_tax regular corporate_income_tax reduced by foreign tax_credits and amt amounts for those years items tmt --------------------- regular_tax -------------------- amt year one amount d -------------------- amount g ------------------- amount j year two amount e ------------------ amount h ------------------- amount k year three amount f ------------------ amount i ---------------- amount l taxpayers included on their form sec_1040 for years one two and three as tax due on their sec_962 income only the amount of the regular_tax amounts g h and i in the above chart and not the amt amounts j k and l in the above chart taxpayers attached a statement to their form sec_1040 which showed that taxpayers postf-167118-01 determined the tax due on their sec_962 income by comparing the total regular_tax on sec_962 income from the forms schedules j lines amounts g h and i in the above chart and on non- sec_962 income from form sec_1040 with the total tmt on sec_962 income from forms lines amounts d e and f in the above chart and on non- sec_962 income from forms line sec_26 the statements reflected that this method of comparing the combined tax amounts resulted in a higher regular_tax_liability for each year taxpayers did not pay any amt for years one two and three with respect to either form_6251 alternative minimum tax- individuals or form_4626 law and analysi sec_1 determination of the sec_962 tax under sec_962 of the code and sec_1_962-1 and sec_1_962-2 an individual united_states_shareholder of a cfc may elect for a taxable_year to be taxed at corporate rates under sec_11 and sec_55 on amounts included in his or her gross_income under sec_951 and to claim a foreign_tax_credit for foreign_income_taxes deemed paid with respect to such amounts under sec_902 and sec_960 those deemed paid credits would otherwise have been limited to corporate shareholders sec_11 imposes a tax on the taxable_income of a corporation sec_55 imposes an amt on all taxpayers in addition to a taxpayer's regular income_tax_liability sec_55 provides that the amt equals the excess if any of the tmt as defined in sec_55 over the regular_tax for the taxable_year regular_tax means the regular_tax_liability for the taxable_year as defined in sec_26 and as imposed by sec_11 reduced by the foreign_tax_credit allowable under sec_27 the sec_936 credit allowable under sec_27 and the puerto rico economic activity credit under sec_30a sec_55 regular_tax_liability is modified in certain other respects not relevant here as discussed above taxpayers included as tax due on their sec_962 income only the amount of the regular_tax amounts g h and i and not amt amounts j 1under sec_902 and sec_960 if there is included under sec_951 in the gross_income of a domestic_corporation any amount attributable to the earnings_and_profits of a foreign_corporation at least percent of the voting_stock of which is owned by such domestic_corporation such domestic_corporation shall be deemed to have paid_or_accrued the same proportion of the foreign corporation’s post-1986_foreign_income_taxes which the amount of earnings_and_profits of such foreign_corporation for such taxable_year so included in gross_income of the_domestic_corporation bears to such foreign corporation’s post-1986_undistributed_earnings postf-167118-01 k and l taxpayers determined the tax due by comparing the total regular_tax on sec_962 income and non- sec_962 income with the total tmt on sec_962 income and non- sec_962 income the statements which taxpayers attached to their form sec_1040 for years one two and three showed that this method of comparing the amounts of regular_tax and tmt resulted in an amount of regular_tax that was greater than the amount of tmt for each year accordingly based on their method of computing tax due on sec_962 income taxpayers did not pay amt on their sec_962 income for those years the issue is whether amt liability with respect to sec_962 income should be computed by comparing the regular_tax on sec_962 income with the tmt on that income or whether it should be computed by comparing the combined regular_tax on sec_962 income and non- sec_962 income with the combined tmt on such amounts for the reasons discussed below we have concluded that the amt liability on sec_962 income should be determined by comparing the regular_tax with the tmt on the taxpayers’ sec_962 income only accordingly the amounts of tax due with respect to taxpayers’ sec_962 income are amounts g and j of year one amounts h and k for year two and amounts i and l for year three when an individual shareholder of a cfc makes a sec_962 election for a taxable_year sec_962 imposes tax at corporate rates on amounts included in income under sec_951 as if such amounts were received by a domestic_corporation and allows a credit for foreign taxes deemed-paid with respect to such amounts as if they were received by a domestic_corporation consistent with sec_962's treatment of the sec_951 inclusions being treated as if such amounts were received by a domestic_corporation the amount of tax due on sec_962 income should be computed separately from tax due on non- sec_962 income accordingly the computation of amt liability with respect to sec_962 income should be done separately in addition to being consistent with the express language of sec_962 this conclusion is also consistent with the statute’s purpose sec_962 was enacted in as part of the enactment of subpart_f of the code at that time the senate_finance_committee stated that the purpose of this provision sec_962 is to avoid what might otherwise be a hardship in taxing a u s individual at high bracket rates with respect to earnings in a foreign_corporation which he does not receive this provision gives such individuals assurance that their tax burdens with respect to these undistributed_foreign_earnings will be no heavier than they would have been had they invested in an american corporation doing business abroad s rept no c b pincite postf-167118-01 thus sec_962 was enacted to relieve a u s individual shareholder of a cfc from a hardship that might otherwise result from a sec_951 inclusion by ensuring that the tax burden for such individual would be no heavier than it would be if the individual had instead invested in a u s_corporation doing business abroad if the amount included in income under sec_951 were derived by a taxpayer’s domestic_corporation such amount would have been subject_to tax at the applicable corporate rates the determination of whether amt was due with respect to such amount would have been made by comparing the corporation’s regular_tax and tmt on that amount such determination would not have taken into account the shareholder’s regular_tax and tmt on its income deduction under sec_962 and minimum_tax_credit sec_962 requires a taxpayer notwithstanding sec_959 to include in its gross_income earnings_and_profits of a foreign_corporation attributable to a sec_951 inclusion with respect to which a sec_962 election applied when such earnings_and_profits are distributed to the extent that the earnings_and_profits exceed the amount of tax paid under chapter of subtitle a of the code with respect to the sec_951 inclusion the determination of the amount that must be included in income under sec_962 is made separately for distributions from each foreign_corporation see sec_1_962-3 therefore a taxpayer cannot reduce the amount that must be included in income when it receives a distribution from one foreign_corporation by the amount of tax paid pursuant to sec_962 with respect to a sec_951 inclusion attributable to another foreign_corporation pursuant to sec_962 when taxpayers receive a distribution of earnings_and_profits attributable to sec_951 inclusions for years one two and three taxpayers must include those earnings_and_profits in income the amount of a distribution by a cfc that must be included in income may be reduced for taxes paid_by taxpayers under sec_11 and sec_55 as a result of taxpayer’s sec_962 elections but may not be reduced by the taxes paid with respect to sec_951 inclusions attributable to cfcs other than the cfc making the distribution there is an issue as to whether taxpayers will be allowed to claim a credit for amt paid for years one two and three under sec_55 in other words whether taxpayers will be allowed to claim a credit for amount j paid in year one amount k paid in year two and amount l paid in year three sec_53 allows taxpayers a credit against the tax_imposed_by_chapter_1 of subtitle a of the code for any taxable_year in an amount equal to the minimum_tax_credit mtc for such taxable_year the mtc for any taxable_year is generally the excess if any of amt imposed for all prior taxable years beginning after postf-167118-01 subject_to certain adjustments not relevant here over the amount of mtc allowable for prior taxable years sec_53 and d sec_53 limits the mtc for any taxable_year to the excess if any of the regular_tax_liability for the taxable_year reduced by the sum of the credits allowable under subparts a b d e and f of subtitle a chapter 1a part iv of the code over the tmt for the taxable_year accordingly subject_to sec_53 and other applicable limitations taxpayers will be able to claim a mtc for amounts j k and l in years subsequent to the year in which they paid those amounts revocation of the elections sec_962 provides that a sec_962 election for the taxable_year for which the election is made may not be revoked except with the consent of the secretary or_his_delegate sec_1_962-2 requires taxpayers to apply to the commissioner for approval to revoke a sec_962 and provides that approval will not be granted unless a material and substantial change_in_circumstances occurs which could not have been anticipated when the election was made taxpayers have not applied for approval to revoke their elections for years one two and three therefore we do not have sufficient facts to determine whether taxpayers would satisfy sec_1_962-2 please call if you have any further questions bethany a ingwalson assistant to the branch chief cc intl br3
